Exhibit 10.2

September 27, 2017

Michael J. McGuire

Waterloo House

100 Pitts Bay Road

Pembroke, Bermuda HM08

 

Re: Assignment of Director Remuneration paid by Blue Capital Reinsurance
Holdings Ltd.

Dear Mike:

This letter agreement relates to your service as a director on the Board of
Directors of Blue Capital Reinsurance Holdings Ltd. (“BCRH”) and supersedes and
prior agreement. For so long as you serve as a director of BCRH and are an
employee of an Sompo International Holdings Ltd. (the “Company”), with this
letter, you hereby instruct BCRH to assign to the Company your rights to any
remuneration, including but not limited to cash, equity, equity-based awards and
expense reimbursements, paid, payable or granted to you in your capacity as a
director of BCRH. For the avoidance of doubt, this letter agreement shall not
apply to (a) reimbursement by BCRH of out-of-pocket expenses incurred by you
personally in connection with the performance of your duties as a director of
BCRH or (b) any compensation payable to you by BCRH other than in your capacity
as a director of BCRH.

Intending to be legally bound hereby, the parties have executed this letter
agreement on the dates set forth below.

 

SOMPO INTERNATIONAL HOLDINGS LTD.,

 

    by

 

 

/s/ John V. Del Col

  Name: John V. Del Col   Title: Secretary BLUE CAPITAL REINSURANCE HOLDINGS
LTD.,

 

    by

 

 

/s/ Greg Garside

  Name: Greg Garside   Title: Chief Financial Officer  

 

/s/ Michael J. McGuire

  Michael J. McGuire